Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered and are persuasive in part.
Applicant is silent regarding the claim interpretation under 112f.  That silence is understood to be acceptance of the claim interpretation.  The interpretation is maintained.
Applicant’s amendments and arguments regarding the 112b rejections are sufficient to withdraw these rejections.
Applicant amends the claims provide for a detachable balance ring and submits that the He reference does not teach this feature. Fig. 10 clearly shows a previously formed balancing ring (12) positioned on the top portion (111) of the hub.  The ring must necessarily be attached to the top portion of the hub in order to rotate with the hub so as to perform its function of balancing the fan.  The question becomes whether or not the ring is capable of being detached from the top portion of the hub. Reasonable arguments could be made on both sides of this question. While the Office is not convinced that Applicant has persuasively argued that the ring of Fig. 10 is permanently affixed, in order to advance prosecution, the 102 rejection will be withdrawn and a 103 rejection is made over He in view of Smith, which was made of record in the last Office Action.


Claim Interpretation
The claim interpretation of claim 5’s “retaining structure” as corresponding to being ring-shaped, circular or a hook structure is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over He US 7717679 in view of Smith US 2836083.
Regarding claim 1, He teaches (embodiment of Fig. 10) a fan (10), comprising: 
a housing (15, Fig. 4); 
a hub (11) disposed in the housing (Fig. 4), and comprising a side surface (112), a top surface (111) and a drive groove (cavity formed by 111 and 112 that is occupied by 13), wherein when the hub is rotated, the hub is rotated about a central axis (about 13), and the central axis passes through the top surface and the drive groove (Fig. 10); 
a plurality of blades (113) connected to the side surface (112);
a balance ring (12) connected to the hub, and comprising a ring chamber (inside of 121a) surrounding the central axis and filling with balance liquid (col. 2 ln. 59-61), wherein a volume of the balance liquid is less than a volume of the ring chamber (implicit teaching).  


    PNG
    media_image1.png
    279
    703
    media_image1.png
    Greyscale

However it does not teach that the balance ring is detachably connected to the hub.
Smith teaches a washing machine with a balancing ring (90) comprising detachable brackets (86) and fasteners (88) in order to provide for installation and additional control (col. 45-49).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the fan as taught by He by utilizing brackets and fasteners as taught by Smith in order to install the balance ring to the hub and provide for additional control of the spinning hub.
Regarding claim 2, He further teaches that the balance ring (12) is disposed in the drive groove (col. 3 ln. 20-26, see also Figs. 8 and 9).
Regarding claim 3, He further teaches that the balance ring (12) is disposed on the top surface (111, Fig. 10).
Regarding claim 4, Smith further teaches a retaining groove (in 56 housing ring 84) formed on the top surface, and the balance ring (84) is disposed in the retaining groove (Fig. 1).  Since both He in Fig. 10 and Smith Fig. 1 teach balancing rings housed atop spinning structures, either on a flat surface or housed in a groove, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the flat surface as taught by He Fig. 10, by utilizing the known technique of supporting the balancing ring in a groove as taught by Smith, in order to achieve the predictable result of supporting the balancing ring.  See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(C).
Regarding claim 5, Smith further teaches a retaining structure (corresponding to 112f’s hook structure, 86) disposed on the hub (He, 11), and the balance ring (He, 122) is retained on the hub via the retaining structure (Smith, Fig. 1). 
Regarding claim 6, He further teaches that a greatest diameter of the hub is 1 time to 1.3 times a greatest diameter of the balance ring (Fig. 10), and a greatest thickness of the 3 hub is 1 time to 8 times a greatest thickness of the balance ring (Fig. 10).  Note that figures are good for what they would reasonably convey to one of ordinary skill in the art.  Given the large range, one of ordinary skill would immediately recognize that the hub’s thickness is 1-8 times the thickness of the ring.
Regarding claim 7, He further teaches that the balance ring (12) and the ring chamber (inside of 121a) are circular (Fig. 10), and the balance ring and the ring chamber extends along the same circular path (Fig. 10).
Regarding claim 8, He further teaches that the ring chamber (inside of 121a) comprises a first curved surface (left half) and a second curved surface (right half) opposite to the first curved surface (Fig. 10).
Regarding claim 9, He further teaches that the cross sections of the first curved surface and the second curved surface are semi-circular (Fig. 10).
Regarding claim 15, He teaches a balance ring (12) for a fan (10), connected to a hub (12), comprising: 
a sealing body (121a) comprising a ring chamber (inside 121a) and a balance liquid (col. 2 ln. 57-61) filled in the ring chamber, wherein a volume of the balance liquid is less than a volume of the ring chamber (implicit teaching).  
Note that the volume of the movable weight member must be movable regardless of whether the weight is a plurality of small sized beads, pellets powder or liquid.  If the volume of the weight cannot exceed the volume of the tube 121a.  If the volume of the weight equaled the volume of the tube 121a then the weight would not be movable so as to perform its function.  Thus only if the volume of the weight is less than the volume of the tube may it be “evenly distributed” so as to “overcome the problem of non-uniform weight distribution of the fan” (col. 3 ln. 1-9).
However it does not teach that the balance ring is detachably connected to the hub.
Smith teaches a washing machine with a balancing ring (90) comprising detachable brackets (86) with fasteners (88) in order to provide for installation and additional control (col. 45-49).  Thus it would have been obvious to one of ordinary skill 
Regarding claim 16, He further teaches that the sealing body (121a) and the ring chamber (inside of 121a) are circular (Fig. 10), and the sealing body and the ring chamber extends along the same circular path (Fig. 10).
Regarding claim 17, He further teaches that the ring chamber (inside of 121a) comprises a first curved surface (left half) and a second curved surface (right half) opposite to the first curved surface (Fig. 10).
Regarding claim 18, He further teaches that the cross sections of the first curved surface and the second curved surface are semi-circular (Fig. 10).
Regarding claims 10 and 19, He does not teach that the ring chamber comprises a top plane and a bottom plane opposite to the top plane, and the top plane and the bottom plane are connected to the first curved surface and the second curved surface.
It has been held, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  
Since applicant has not disclosed that having an a top and bottom plane connected by the curved surfaces solves any stated problem or is for any particular purpose above the fact that the ring chamber must contain the liquid and it appears that the ring chamber of He would perform equally well being configured to have a top and 
Regarding claims 11 and 20, He does not teach that the volume of the balance liquid is 0.2 times to 0.8 times the volume of the ring chamber.
Unless Applicant can show that the particular range of 20-80% volume ratio between the balance liquid and ring chamber is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the amount of balance liquid in the ring chamber, as taught by He, by using an amount within the claimed in order to discover the optimum or workable ranges by routine experimentation in order to provide adequate balancing and vibration dampening of the fan.
Regarding claims 12 and 21, He teaches the limitations of claims 1 and 15 above.  However it does not teach that the balance ring comprises plastic.
Since applicant has not disclosed that having the balance ring made of plastic solves any stated problem or is for any particular purpose above the fact that the material choice is designed to contain the liquid and it appears that the balance ring of He would perform equally well being made out of plastic as claimed by applicant, absent Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 13 and 22, He teaches the limitations of claims 1 and 15 above.  However it does not teach that the balance liquid comprises hydrofluoroether.
Since applicant has not disclosed that having the balance liquid be hydrofluoroether solves any stated problem or is for any particular purpose above the fact that the material choice is designed to perform weight balancing and it appears that the balance ring of He would perform equally well with the liquid therein being hydrofluoroether as claimed by applicant, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify the material choice of the balance liquid He by utilizing a hydrofluoroether as claimed for the purpose of providing weight balancing. See MPEP 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 14 and 23, He teaches the limitations of claims 1 and 15 above.  However it does not teach that the balance liquid has a surface tension coefficient, which is less than 50 dyne/cm at 20 C.
Since applicant has not disclosed that having the balance liquid having a surface tension coefficient less than 50 dyne/cm at 20 C solves any stated problem or is for any Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745